*583MEMORANDUM BT THE COURT.
The question- involved in this case has been twice decided against the defendant by this court, in the cases of Garford Motor Truck Co. v. United States, 57 C. Cls. 404, and Pierce-Arrow Motor Car Co. v. United States, No. 34732, decided June 12,1922. In the case at bar the defendant has offered no evidence of any kind or presented any proof of a counterclaim. It has contented itself in its brief with simply referring to its brief in the last-mentioned case, attaching a copy thereof as a part of its brief in this case.